DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sridevi Basavaraju (Registration No. 66,253) on 11/15/2021.

Amendments to the Claims:
Claim 1: An array substrate comprising: a base substrate; an active layer on the base substrate; a first gate insulating layer on the active layer; a first gate on the first gate insulating layer; and a second gate insulating layer on the first gate, wherein the second gate insulating layer comprises a first sub-insulating layer and a second sub-insulating layer in a direction away from the active layer,, wherein the hydrogen content of the second sub-insulating layer decreases in the direction away from the active layer, and wherein the hydrogen content of the first sub-insulating layer at a surface facing the second sub-insulating layer is greater than a hydrogen content of the second sub-insulating layer at a surface facing the first sub-insulating layer.
Claim 3: The array substrate according to claim 1, wherein a hydrogen content of the first sub-insulating layer decreases in [[a]] the direction away from the active layer, and wherein a hydrogen content of the first sub-insulating layer at a surface facing the second sub-insulating layer is greater than a hydrogen content of the second sub-insulating layer at a surface facing the first sub-insulating layer.
Claim 4: (cancelled)
Claim 5: The array substrate according to claim 1, wherein a hydrogen content of at least one of the first sub-insulating layer and the second sub-insulating layer is constant in [[a]] the direction away from the active layer.
Claim 10: The array substrate according to claim [[1]] 9, further comprising: an inter-layer dielectric layer on the second gate.
Claim 13: A method for fabricating an array substrate, comprising: forming an active layer, a first gate insulating layer, and a first gate in order on a base substrate; forming a second gate insulating layer on the base substrate on which the first gate is formed, the second gate insulating layer comprising a first sub-insulating layer and a second sub-insulating layer disposed in a direction away from the active layer, wherein a hydrogen content of the first sub-insulating layer is greater than a hydrogen content of the second sub-insulating layer; and hydrogenating the active layer, wherein the hydrogen content of the second sub-insulating layer decreases in the direction away from the active layer, and wherein the hydrogen content of the first sub-insulating layer at a surface facing the second sub-insulating layer is greater than a hydrogen content of the second sub-insulating layer at a surface facing the first sub-insulating layer.
Claim 15: The method according to claim 13, wherein before hydrogenating the active layer, the method further comprises: forming a second gate on [[a]] the base substrate on which the second gate insulating layer is formed; and forming a source-drain via on the base substrate on which the second gate is formed, wherein the active layer is exposed through the source-drain via.


Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 and 13 are allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…wherein the hydrogen content of the second sub-insulating layer decreases in the direction away from the active layer, and wherein the hydrogen content of the first sub-insulating layer at a surface facing the second sub-insulating layer is greater than a hydrogen content of the second sub-insulating layer at a surface facing the first sub-insulating layer”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge do not teach or render obvious, at least to the skilled 
The most relevant prior art Lee et al. (US publication 2018/0012947 A1), (specifically fig. 1 and related text) and Wang et al. (US publication 2018/0277376 A1), (specifically fig. 5 and related text), disclose some limitations of the claimed invention (Lee teaches wherein a hydrogen content of the first sub-insulating layer (150, [0079]) is greater than a hydrogen content of the second sub-insulating layer (160, [0079])  and Wang teaches a hydrogen-donating layer (40, [0037]) and a hydrogen-blocking layer (50, [0038)) with the exception of the limitations as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828